Order entered September 8, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00609-CV

                      STEPHEN AARON BERGENHOLTZ, Appellant

                                                 V.

                         JOSEPHINE DONNA ESKENAZI, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-00117-2014

                                             ORDER
       Before the Court is appellant’s motion to consolidate the appeal in 05-14-00609-CV,

Stephen Aaron Bergenholtz, v. Josephine Donna Eskenazi with the appeal in 05-14-00745-CV,

In the Interest of S.M.B.     Cause number 05-14-00609-CV, Stephen Aaron Bergenholtz, v.

Josephine Donna Eskenazi, arises from trial court cause number 366-00117-2014, in which

appellant appeals the trial court’s order dismissing his petition for bill of review, which sought to

set aside the trial court’s property division in the modified final divorce decree rendered on

January 19, 2010 in trial court cause number 366-51444-2008.
             The clerk’s record has not yet been filed in cause number 05-14-00735-CV, In the

    Interest of S.M.B., 1 but based on the information in appellant’s notice of appeal, it appears to be

    an appeal arising from an order signed May 19, 2014 to unseal records in the divorce and suit

    affecting parent child relationship in trial court cause number 366-51444-2008.

             Because the orders appealed arise from two different trial court cases, the appeals shall

    remain separate for purposes of docketing and briefing. To the extent both appeals remain

    pending, at the time of submission both appeals will be submitted for decision to the same panel

    on the same date. We DIRECT the Clerk to designate these cases as companion cases. We

    DENY the motion to consolidate except to the extent set forth in this order.


                                                                   /s/      CAROLYN WRIGHT
                                                                            CHIEF JUSTICE




1
    The Court advised appellant by letter dated August 25, 2014 that it had received notice from the district clerk that
    the clerk’s record has not been filed because appellant has not paid or made arrangements to pay the clerk’s fee.
    The Court requested that appellant provide the Court, within ten days of the date of the letter, written verification
    that appellant has paid or made arrangements to pay the clerk’s fee; or written documentation that appellant has been
    found to be entitled to proceed without payment of costs. The Court cautioned appellant if it did not receive the
    required documentation within the time specified, the Court may dismiss the appeal for want of prosecution. See
    TEX. R. APP. P. 37.3(b). To date, appellant has not responded to the Court’s letter.